Citation Nr: 0311682	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic muscular strain of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, in which the RO granted service connection 
for chronic muscular strain of the lumbar spine and assigned 
a 10 percent evaluation effective November 28, 1995.  The 
veteran filed notice of disagreement (NOD) with the 
evaluation assigned, and subsequently perfected a timely 
appeal of that determination.  A statement of the case (SOC) 
was sent to the veteran in March 2001, in which the 10 
percent evaluation for his lumbar spine disability was 
continued.  In the January 1999 rating action, the RO also 
granted service connection for chronic muscular strain of the 
cervical spine, and organic brain syndrome with headaches.  
The veteran filed an NOD as to the determination regarding 
the cervical spine, but did not perfect an appeal as to that 
matter or with regard to organic brain syndrome.  Those 
matters are therefore not before the Board for appellate 
consideration.

The veteran and his wife provided oral testimony before a 
Decision Review Officer at the RO in March 2002; a transcript 
has been associated with the claims file.

In this decision, the Board has re-characterized the issue, 
which had been certified on appeal as simply an increased-
rating issue in order to comply with the decision of the 
United States Court of Appeals for Veteran Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development was needed prior to final appellate 
consideration of his claim, as set out in an internal 
development memorandum contained in the claims file. 

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit 
further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

In this instance, the internal development initiated by the 
Board entailed making arrangements for the veteran to be 
afforded a VA medical examination.  A medical examination was 
scheduled, but the veteran failed to appear.  He was 
subsequently contacted by telephone to ascertain whether he 
would be willing to undergo an examination at a later time.  
He explained that he had undergone "heart problems" and was 
instructed by his physician to take it easy.  He said he was 
not permitted to travel, and that his heart problems were 
severe enough to require imminent hospitalization and 
surgery.  He anticipated it would be months before he could 
reasonably consider his availability for a VA compensation 
examination.

Under 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of the regulation, as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  Here although the 
veteran is seeking an increased evaluation for his service-
connected disability, his claim is in conjunction with an 
original compensation claim as he has appealed an initial 
award.  Therefore, unless good cause is shown, his claim 
would be rated based on the evidence currently of record.  
However, the Board finds that the veteran has demonstrated 
good cause for failing to report for a scheduled examination 
when he reported that he had heart problems and was 
prohibited from traveling.  

Since the Board has determined that an examination is 
necessary to make a decision in this case, and since the 
veteran anticipates that he will be able to report for an 
examination some time in the future, the case must be 
remanded to the RO to schedule a VA examination at a time 
acceptable to the veteran; with the understanding that it 
might be many months before he is able to report for such an 
examination.

In addition, in this case, the RO has failed to issue a 
development letter consistent with the notice requirements of 
the VCAA.  The United States Court of Appeals for Veteran 
Claims (Court) has held that section 5103(a), as amended by 
the VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA has 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Moreover, it is now highly questionable, in 
the wake of the Federal Circuit's decision in DAV v. 
Secretary, supra, whether the Board may cure a VCAA notice 
defect where the RO has not so notified the claimant.  In 
view of the foregoing, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran an 
evidentiary development notice consistent 
with the notice and assistance  
requirements of the VCAA, as clarified by 
Quartuccio, supra.

2.  The RO should contact the veteran and 
schedule VA orthopedic and neurologic 
examinations according to his availability.  
The examiner(s) should identify the current 
severity of any abnormalities affecting the 
veteran's lumbar spine.  A detailed medical 
history relevant to the disability at issue 
should be obtained.  All indicated studies, 
including X-rays and range-of-motion studies in 
degrees, should be performed, and all clinical 
manifestations should be reported in detail, 
including any orthopedic and neurologic 
residuals found to result from the service-
connected disability. 
(a)  The examiner(s) should elicit all of 
the veteran's subjective complaints 
regarding his lumbar spine disability, and 
offer an opinion as to whether there is 
adequate pathology to support the level of 
his complaints.
(b)  The orthopedic findings should 
specifically identify the extent of any 
joint and muscle impairment associated 
with the service-connected lumbar spine 
disability.
 (c)  The neurologic findings should 
specifically identify any neurological 
impairment associated with the service-
connected lumbar spine disability.
(d)  The examiner(s) are specifically 
requested to identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
disability.
(e)  The examiner(s) should also be 
requested to provide an opinion, with 
complete rationale, as to whether it is at 
least as likely as not that pain could 
significantly limit functional ability 
during flare-ups, if the veteran describes 
flare-ups.
(f)  The examiner(s) should also be 
requested to describe any weakened 
movement, excess fatigability, or 
incoordination associated with the 
service-connected disability of the lumbar 
spine (if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion loss due to 
such symptoms).

A complete rationale should be given for all 
opinions and conclusions expressed.  The claims 
folder must be made available to the 
examiner(s) for review prior to the 
examinations, and the examination report should 
indicate whether the examiner(s) reviewed the 
veteran's medical records.

3.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied, including VA re-examination if 
warranted.

4.  After the RO undertakes review of the 
issues, to include any additional evidentiary 
development and readjudication, the veteran 
and the veteran's representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since October 2002 SSOC.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


